
	

113 HR 5650 IH: To grant a Federal charter to the National Academy of Inventors.
U.S. House of Representatives
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5650
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2014
			Mr. Ross introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To grant a Federal charter to the National Academy of Inventors.
	
	
		1.Grant of Federal charter to the National Academy of Inventors
			(a)Grant of charterPart B of subtitle II of title 36, United States Code, is amended by inserting after chapter 1503
			 the following new chapter:
				
					1504National Academy of Inventors
						150401.FindingsCongress finds the following:
							(1)The majority of our Nation’s basic research is done at our colleges and universities.
							(2)The National Academy of Inventors recognizes and encourages inventors who have a patent issued from
			 the United States Patent and Trademark Office.
							(3)The National Academy of Inventors enhances the visibility of university and non-profit research
			 institute technology and academic innovation.
							(4)The National Academy of Inventors encourages the disclosure of intellectual property.
							(5)The National Academy of Inventors educates and mentors innovative students.
							(6)The systematic application of organized knowledge and information can generate technology and
			 produce creative solutions to existing problems.
							(7)Innovation, based on new inventions and technologies, has proven to be a key factor in the
			 industrial and economic development of the world.
							(8)The National Academy of Inventors serves a valuable role in the translation of science and
			 technology within the university and non-profit research institute
			 community, and for the benefit of society.
							(9)Congress supports the mission of the National Academy of Inventors to encourage the translation of
			 the inventions of its members to benefit society.
							150402.Organization
							(a)Federal charterThe National Academy of Inventors, a not for profit organization that meets the requirements under
			 section 501(c)(3) of the internal revenue code, and is organized under the
			 laws of the State of Florida, is a federally chartered organization.
							(b)Expiration of CharterIf the organization does not comply with the provisions of this chapter, the charter granted shall
			 expire.
							150403.PurposesThe purposes of the organization are as provided in its bylaws and articles of incorporation.
						150404.Governing body
							(a)Board of DirectorsThe composition of the board of directors for the organization, and the responsibilities of the
			 board are as provided in the articles of incorporation and bylaws of the
			 organization.
							(b)OfficersThe positions of officers/executive committee members of the organization, and the election of the
			 officers and executive committee members, are as provided in the articles
			 of incorporation and bylaws.
							(c)Executive CommitteeThe positions of executive committee members of the organization, and the election of executive
			 committee members, are as provided in the articles of incorporation and
			 bylaws.
							(d)Executive Advisory BoardThe composition of the executive advisory board for the organization, and the responsibilities of
			 the executive advisory board are as provided in the articles of
			 incorporation and bylaws of the organization.
							150405.PowersThe corporation has only those powers provided in its bylaws and articles of incorporation filed in
			 each State in which it is incorporated.
						150406.Restrictions
							(a)Stock and DividendsThe corporation may not issue stock or declare or pay a dividend.
							(b)Distribution of Income or AssetsNo part of the income or assets of this Corporation will be distributed, to its Directors or
			 Officers. However, the corporation may contract in due course of business
			 with its Officers or Directors for services rendered to the extent
			 permissible under the articles of incorporation, under law and under
			 section 501(c)(3) of the United States Internal Revenue Code of 1986.
							(c)LoansThe organization may not loan money to any of its directors or officers.
							(d)Corporate StatusThe organization shall maintain its status as a corporation incorporated under the laws of the
			 State of Florida.
							150407.Tax-exempt status required as a condition of charterIf the corporation fails to maintain its status as an organization exempt from taxation under the
			 Internal Revenue Code of 1986, the charter granted under this chapter
			 shall terminate.
						150408.RecordsThe organization shall keep—
							(1)correct and complete records of account;
							(2)minutes of the proceedings of the members, board of directors, and committees of the corporation
			 having any of the authority of the board of directors of the corporation;
			 and
							(3)at the principal office of the corporation, a record of the names and addresses of the members of
			 the corporation entitled to vote on matters relating to the corporation.
							150409.Liability for acts of officers and agentsThe organization is liable for any act of any officer or agent of the corporation acting within the
			 scope of the authority of the corporation.
						150410.Annual reportThe corporation shall transmit to Congress an annual report on the activities of the corporation
			 during the preceding fiscal year. The report shall be submitted at the
			 same time as the report of the audit required. The report may not be
			 printed as a public document.
						.
			(b)Clerical amendmentThe table of chapters at the beginning of subtitle II of title 36, United States Code, is amended
			 by inserting after the item relating to chapter 1503 the following new
			 item:
				
					
						1504. National Academy of Inventors..............................150401.
			
